Citation Nr: 0635008	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-07 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sleep disorder.

4.  Entitlement to a compensable rating for sinusitis.

5.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for a hiatal hernia 
with gastroesophageal reflux disease, currently rated as 30 
percent disabling.

7.  Entitlement to a compensable rating for non-restorable 
dentition.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2003 and January 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for non-restorable 
dentition and sinusitis; denied the veteran's claims for 
service connection for fatigue, a skin condition, a sleep 
disorder, and a TDIU rating; increased the rating for the 
veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD), from 10 to 30 percent 
disabling, effective March 22, 2002; and denied an increased 
rating for the veteran's service-connected headache disorder.

Service connection for fatigue, a skin condition, and a sleep 
disorder was previously denied in an April 2001 rating 
decision.  Although the RO adjudicated the issues of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

In a February 2006 statement, the veteran sought to reopen 
his previously denied claim for service connection for muscle 
and joint problems.  The Board refers this matter to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran's claims for service connection for fatigue, a 
skin condition, and a sleep disorder were previously denied 
in an April 2001 rating decision.  The RO denied his March 
2002 claims on the merits.  The Board, however, must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The recent decision in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claims for service connection.  On 
remand, the veteran should be so notified.

With regard to the veteran's claim for an increased rating 
for sinusitis, in May 2006 testimony before the Board, the 
veteran alleged that his service-connected sinusitis 
disability was more severe than the current noncompensable 
rating reflects.  Specifically, the veteran stated that his 
condition now requires the near constant use of antibiotics.  

With regard to the veteran's claim for an increased rating 
for headaches, in May 2006 testimony before the Board, the 
veteran alleged that his headache disability has worsened, 
such that he on average has two to three prostrating attacks 
per month and is required to wear prescription-tinted glasses 
to avoid the triggering of headaches.

With regard to the veteran's claim for an increased rating 
for his hiatal hernia with GERD, in May 2006 testimony before 
the Board, the veteran alleged that his service-connected 
gastrointestinal disability was more severe than the current 
30 percent disability rating reflects.  Specifically, the 
veteran stated that his condition is now marked by persistent 
vomiting, including hematemesis, and significant weight loss.  
Indeed, it appears from a review of the records that he has 
lost approximately 30 pounds since he was last afforded a VA 
examination.  

The veteran was last afforded a VA examination in April 2003.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's examinations are not unduly 
remote, the veteran has indicated that his conditions have 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
conditions, the Board finds that new examinations are in 
order.

With regard to the veteran's claim for an increased rating 
for his non-restorable dentition, the veteran reported in May 
2006 testimony before the Board that all of his teeth had 
been pulled and his dental condition could not be restored by 
suitable prosthesis.  It does not appear that the veteran has 
been afforded an examination with regard to this claim, and 
as a result, the severity of his condition is not clear to 
the Board.  Accordingly, the Board finds that a remand for an 
examination with regard to this claim is in order.

Finally, with regard to the issue of entitlement to TDIU, the 
Board finds that this claim is intertwined with the issues 
being remanded.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for fatigue, a skin 
condition, and a sleep disorder, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his fatigue, skin 
condition, and sleep disorder to his 
period of active service, to an event 
or injury in service, or to a service-
connected disability).  

2.  Schedule the veteran for 
gastroenterological; neurological; 
dental; and ear, nose, and throat 
examinations, to determine the current 
severity of his service-connected 
hiatal hernia with GERD, headache, 
sinusitis, and dental disabilities.  
The claims folder should be made 
available to the examiners for review 
in conjunction with the examination.  
The examiners' report should set forth 
all current complaints, findings, and 
diagnoses, including specifically:

(1)  Whether the veteran is currently 
anemic.  The examiner should address 
exacerbations of the veteran's 
gastroenterological disability and the 
state of his health during remissions.

(2)  The average number of prostrating 
attacks related to headaches the 
veteran has experienced over the last 
several months.

(3)  The number of incapacitating 
episodes of sinusitis the veteran has 
experienced in the last year, and the 
number of non-incapacitating episodes 
of sinusitis he has experienced over 
the last year, and the manner in which 
such non-incapacitating episodes were 
treated.

(4)  Whether the veteran's masticatory 
surface can be restored by suitable 
prosthesis.  All opinions must be 
supported by adequate rationale.

3.  After the above examinations have 
been conducted and the reports of 
examination have been associated with 
the claims folder, forward the 
veteran's claims folder to an 
appropriately qualified VA physician to 
evaluate the impact of his service-
connected disabilities on his 
employability.  The examiner must 
evaluate and discuss the effect of all 
of the veteran's service-connected 
disabilities, both singly and jointly, 
on the veteran's employability.  The 
examiner should opine as to whether the 
veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claims for 
service connection for fatigue, a skin 
condition, and a sleep disorder; his 
claims for an increased rating for his 
sinusitis, hiatal hernia with GERD, 
headache, and dental disabilities; and 
his claim for entitlement to a TDIU 
rating.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response 
thereto.  Thereafter, the case should 
be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

